UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7180



LAMONT E. HARRIS,

                                            Petitioner - Appellant,

          versus


RON ANGELONE, Director, Virginia Department of
Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-61-3)


Submitted:   November 9, 2001           Decided:     November 28, 2001


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont E. Harris, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lamont E. Harris seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Harris v. Angelone, No. CA-

01-61-3 (E.D. Va. July 5, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            DISMISSED




                                   2